DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Priority
This application is a 371 of PCT/EP2017/065532 filed June 23, 2017, which claims foreign UNITED KINGDOM Document No. 1610961.3 filed June 23, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on January 28, 2022 in which Claims 2 and 22-29 are canceled and Claim 1 is amended to change the breadth of the claims.  Claims 1 and 3-21 are pending in the instant application, which will be examined on the merits herein.
 
The following ground of rejection of record in the previous Office Action is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (WO 2014/147392 A1, provided with the IDS filed 7/24/2019) in view of Meldal et al (US Patent No. 8,796,362 B2) and Dinand et al (US Patent No. 5,964,983, provided with the IDS filed 7/24/2019).
	Applicants claim a process for preparing cellulose-containing material, the process comprising the steps of: (i) contacting particles of plant material with a peroxide agent and water, wherein the particles of plant material have an average diameter of from 10 μm to 800 μm and are form by comminuting plant material by grinding or milling in the absence of liquid; (ii) allowing the mixture from step (i) to hydrate until the pH of the mixture is pH 4.5 or less; and (iii) homogenizing the mixture from step (ii) and isolating the cellulose containing material.
The Hepworth et al publication (WO 2014/147392 A1) discloses in Example 1 thereof a process for making a cellulose-containing material comprising the following steps: contacting carrot particles having a diameter of less than 500 μm with water and hydrogen peroxide, allowing to hydrate until the pH is below 4.5 (see Figure 1, point nd paragraph of the Hepworth et al publication wherein a process discloses a particle size 200 μm or less.  Figure 1 further disclose viscosities of the cellulose particles at about 3500 cps at pH 4.5.  Figure 1 shows data from experiments plotted  viscosity as a function of time and pH as function of time.  Other viscosity values are further disclosed on page 11, lines 1-16, that cover the viscosity of 2000 to 5000 cps recited in instant Claims 18 and 19.  The Dimensions of the cellulose particles are disclosed on page 11, lines 32 and 33 that range from 10 to 70 μm or to 100 μm, which fall within the particle size from 10 μm to 800 μm recited in instant Claims 1–5 and the 70 to 500 μm recited in instant Claim 21.  In regard to Claim 20 which recite carrying out the process in a continuous manner, in general, the applicable law is that it does not involve patentable invention to merely claim the operation of an old process on a continuous basis.  See, e.g., In re Lincoln, 126 F.2d 477, 478 (CCPA 1942) {“Merely operating the old process in a continuous manner is not seen to impart invention in the absence of a showing of unexpected beneficial results.”}  Accord, Ex Parte Beeber, 123 USPQ 221, 223 (Bd. App., 1959).
Applicants amended Claim 1 in the last Response to the previous Office Action by indicating at the end of Claim 1 that the plant material is "formed by comminuting plant material by grinding or milling in the absence of liquid‟.
However, the Meldal et al patent discloses a procedure for comminuting plant material that involve drying the plant material, dividing the plant material to smaller pieces using cutting means and finely dividing the plant material or the smaller pieces by grinding or milling in order to obtain a powder (see column 15, lines 2-7).  See column 13, lines 38-40 wherein the particle size of the plant material is at most 750 μm.  The Meldal et al patent shows that the instantly claimed comminuting of plant material in the absence of liquid is known in the art.
The instantly claimed process for preparing cellulose-containing material also differs from the process disclosed in the Hepworth et al publication by claiming neutralization of the cellulose material.  
The Dinand et al patent discloses a method for preparing microfibrillated cellulose that include washing the cellulose material with water until neutral filtrate was 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Hepworth et al publication with the teaching of the Meldal et al patent and the Dinand et al patent to reject the instant claims since each of the references disclose preparation of cellulose particulate material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the process of preparing cellulose containing particles from plant material disclosed in the Hepworth et al publication a dry comminuting step and neutralizing step in view of the recognition in the art, as suggested by Meldal et al patent and the Dinand et al patent, such steps would provide assistance for stabilizing the cellulose particulate material.
Response to Arguments
	Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. Applicants argue against the rejection of the claims on the ground that the Hepworth et al publication discloses the homogenization of the carrots (or plant material) before treating the carrot with peroxide.  This argument is not persuasive since merely reversing the order of steps in a multi-step process is not a patentable modification absent unexpected or unobvious results. Ex parte Rubin, 128 USPQ 440 (P.O.B.A. 1959). Cohn v. Comr. Patents, 251 F. Supp. 437, 148 USPQ 486 (D.C. 1966).  Other arguments regarding the viscosity and the particle size of the final product is not persuasive since the viscosity and particle size disclosed in the Hepworth et al publication embraces the viscosity and particle size of the product obtained the currently claimed process.  The Meldal et al patent confirms that it is within the scope of a person of ordinary skill in this art to perform the comminuting of plant material by grinding or milling in the absence of liquid.  The Dinand et al patent confirms that a person of ordinary skill in this art is able to perform washing of cellulose material with water until a neutral filtrate is obtained.  Accordingly, the rejection of Claims 1 and 3-21 . 

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623